PER CURIAM.
We conclude that the finding that the appellant was guilty of civil contempt by violating agreed court orders is completely supported by the evidence, see, Shaw v. Shaw, 334 So.2d 13 (Fla.1976); South Dade Farms, Inc. v. Peters, 88 So.2d 891 (Fla.1956); and that the assessment of a compensatory fine which included the appellees’ attorney’s fees was justified by the circumstances and the applicable law. South Dade Farms, Inc. v. Peters, supra; National Exterminators, Inc. v. Truly Nolen, Inc., 86 So.2d 816 (Fla.1956); Gregory v. Mucho K, Inc., 438 F.Supp. 1117 (S.D.Fla.1977), rev’d on other grounds, 578 F.2d 1156 (5th Cir. 1978).
Affirmed.